We agree with the Court of Civil Appeals in the construction of the Act of 1907 (Laws 30th Leg., 308), that it does not undertake to make valid conveyances that before were invalid, even where the invalidity exists only for want of proper certificates of acknowledgment to deeds of married women. That statute, as did the one of which it is an amendment, relates only to the admissibility of deeds as evidence because of their having been recorded, and not to questions affecting their sufficiency as conveyances. Therefore, no question arises as to the power of the Legislature to validate the deeds of married women which are inoperative only because of defective certificates of acknowledgment, and we are not to be understood as passing on that question in refusing the application.
Writ of error refused.